NUMBER 13-00-604-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI



 CLIFFORD JONES , Appellant, 
v.

THE STATE OF TEXAS , Appellee.


On appeal from the 12th District Court
of Walker County, Texas.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Dorsey and Rodriguez
Opinion by Justice Dorsey

A jury convicted appellant, Clifford Jones, of escape with a deadly weapon and aggravated assault of a public servant with
a deadly weapon.  The jury found the enhancement allegations true and assessed punishment at forty-two years in prison.
On April 26, 2001, appellant's counsel filed a brief in which she has thoroughly reviewed the reporter's record and clerk's
record.  Counsel has concluded that no reversible error occurred during the guilt/innocence or punishment phases of the
trial. The brief meets the requirement of Anders v. California, 386 U.S. 738 (1967) because it presents a professional
evaluation showing why there are no arguable grounds for advancing an appeal.  See Stafford v. State, 813 S.W.2d 503, 510
n.3 (Tex. Crim. App. 1991).  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1979), counsel has
carefully discussed why, under the controlling authorities, there is no error in the trial court's judgment.
On May 24, 2001, appellant filed a pro se motion for extension of time to file a pro se brief.  On June 7, 2001, we granted
the motion and extended the time to file the brief until July 26, 2001.  To this date appellant has not filed a pro se brief, nor
has the State favored us with a brief. 
Upon receiving an Anders brief an appellate court must conduct "a full examination of all the proceeding[s] to decide
whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988).  We have carefully reviewed the appellate
record and have found nothing in the record that might arguably support the appeal. See Stafford, 813 S.W.2d at 511.  We
agree with appellant's counsel that the appeal is wholly frivolous and without merit.  The trial court's judgment is affirmed.  
Appellant's counsel has asked permission to withdraw as counsel for appeal. See Anders, 386 U.S. at 744.  We grant
permission to withdraw.  We order appellant's counsel to notify appellant of the disposition of this appeal and of the
availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).


______________________________
J. BONNER DORSEY,
Justice


Do not publish .
Tex. R. App. P. 47.3(b).
 
Opinion delivered and filed
this 28th day of March, 2002.